NUMBER 13-20-00552-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

ARACELI CASTILLO,                                                      Appellant,

                                           v.

DEUTSCHE BANK NATIONAL
TRUST COMPANY,                                                          Appellee.


                 On appeal from the 165th District Court
                       of Harris County, Texas.


                     MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Silva

     Appellant Araceli Castillo appealed a judgment rendered against her and in favor

of appellee, Deutsche Bank National Trust Company, in a matter involving the
enforcement of a foreign judgment. 1 See TEX. CIV. PRAC. & REM. CODE ANN. §§ 35.001–

.008 (codifying the Uniform Enforcement of Foreign Judgments Act). The parties to this

appeal have now filed an agreed motion to dismiss the appeal on grounds that they have

settled and compromised their differences in this matter.

        The parties’ agreed motion to dismiss requests relief that is allowed by the

appellate rules. See TEX. R. APP. P. 42.1(a)(1) (allowing the court to “dismiss the appeal

or affirm the appealed judgment or order unless such disposition would prevent a party

from seeking relief to which it would otherwise be entitled”). Accordingly, we grant the

agreed motion to dismiss, and we dismiss the appeal. Costs will be taxed against the

appellant. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax costs

against the appellant.”). Having dismissed the appeal at the parties’ request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.


                                                                        CLARISSA SILVA
                                                                        Justice

Delivered and filed on the
1st day of April, 2021.




       1 The appeal was transferred to this Court from the First Court of Appeals in Houston pursuant to

a docket equalization order issued by the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 73.001,
22.220(a).

                                                   2